Title: To Thomas Jefferson from James Madison, 27 April 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Apl. 27. 1807
                        
                        Your favor of the 21st. was recd. by the last mail. The passport for Niemcewicz went by the first succeeding opportunity.
                        Mr. Perry arrived two days ago with the enclosed letter from Genl. Turreau. The request it makes is not very
                            consistent with the understanding which regulated the former compliances; but necessity is pleaded, with assurances that
                            this shall be the last, and that the bills being in the form inclosed will be
                            at shorter sight, and drawn on funds lying at Paris in the name of Beaujoin. I presume it will not be easy or gracious to
                            cancel what has been done by a refusal in this case, however disagreeable such repetitions may be felt. Mr. Gallatin drops
                            you a line on the subject by the present mail.   Several letters are herewith inclosed. That from the Consul at Curaçoa aids
                            in explaining the policy of the B. Govt. in shutting Spanish
                                America agst Oreantal manufacturers passing thro’ our ports. The object
                            in taking possession of that Island is to secure the market to their own trade in those articles. The Document referred to
                            in the letter shews the exports thither from the U.S consisted a good deal of China & India goods mixt with Cargoes of
                            our own produce.   It appears as you will probably see, that on the 22d. of March, the revolution in the British was taking
                            effect; and that Ld. Melville, was to be at the head of the admiralty. 
                  Yrs. with respectful attachment
                        
                            James Madison
                            
                        
                    